Murphy, P. J. (dissenting in part).
While I agree with the majority that defendant CBS committed a trespass and is accountable in compensatory damages therefor, I would not award punitive damages on the particular facts in this case. It is clear from the record that, in dispatching reporters to *496plaintiff restaurant, defendant was not motivated by actual malice or such an intentional disregard of plaintiff’s rights as would justify the imposition of punitive damages (87 CJS, Trespass, § 112, p 1068). The defendant was merely pursuing a newsworthy item in the overly aggressive but good faith manner that characterizes the operation of the news media today. To the date of this opinion, it may be safely said that the news media has rarely been taken to task for the type of unwarranted intrusion presented in this proceeding. (See, generally, 28 ALR Fed 904, First Amendment as Immunizing Newsman from Liability for Tortious Conduct While Gathering News.) In this sensitive and evolving First Amendment area, I would permit this precedent-setting opinion to stand as a warning to all news gatherers that future trespasses may well be met with an award of punitive damages (cf. Dietemann v Time, Inc., 284 F Supp 925, 932, affd 449 F2d 245).
Lane, Markewich and Sandler, JJ., concur with Lupiano, J.; Murphy, P. J., dissents in part in an opinion.
Order, Supreme Court, New York County, entered on January 19, 1977, modified, on the law, to the extent of reinstating the jury’s award of compensatory damages, severing the claim to punitive damages and remanding the matter for a trial on the issue of punitive damages and, as so modified, affirmed, without costs and without disbursements.